DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first signal" and “the second signal” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the scalp" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arendash et al. (PG Pub. 2012/0065456).
Regarding Claim 1, Arendash discloses a method, comprising:
positioning at least one emitter of a transcranial electromagnetic treatment (TEMT) system at a location relative to a head of a patient such that the emitter emits an electromagnetic frequency signal toward the head of the patient (see par. 6); and
activating the emitter to apply TEMT to the patient to disaggregate amyloid oligomers (see par. 8). The examiner considers “to disaggregate” is an intended use. The active steps of “positioning” and “activating” are performed by Arendash.
Regarding Claim 2, Arendash discloses wherein the emitters emit a continuous signal with a frequency between 1 megahertz (MHz) and 450 terahertz (THZ) (see par. 9).
Regarding Claim 3, Arendash discloses wherein the first signal frequency and the second signal frequency are between 1 MHz and 3 gigahertz (GHz) (see par. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-13, 15-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Tyler (PG Pub. 2012/0289869).
Regarding Claim 4, Arendash does not disclose checking for a response from the patient after applying TEMT. Tyler discloses a similar electromagnetic therapy (see par. 62) further comprising: 
determining a response of the patient to the TEMT (see par. 93); and
altering treatment parameters during a subsequent TEMT based on the response of the patient to the TEMT (see par. 96). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feedback loop because Tyler teaches it helps to fine tune the stimulation being delivered to the subject (see par. 96).
Regarding Claim 7, Tyler discloses the at least one emitter comprises a first emitter and a second emitter, the method comprises: directing the first emitter to broadcast a first signal toward the brain of the patient to disaggregate amyloid oligomers; and directing the second emitter to broadcast a second signal toward the brain of the patient to disaggregate amyloid oligomers; and the first signal and the second signal are directed to a same area of the brain (see par. 31, 36, and 62). Again, the Examiner considers “to disaggregate” is intended use language. It would have been obvious to one of ordinary skill in the art at the time of the invention to target one area of the brain using multiple emitters because Tyler teaches the intersection of beams is more effective at activating or inhibiting the target tissue (see par. 57).
Regarding Claims 8 and 17, Tyler discloses wherein the first signal and the second signal differ with regards to at least one of power level, modality, continuous or pulsed, phase, and pulse repetition rate (see phase; par. 47-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the phase of the two signals because Tyler teaches it helps to focus the stimulation through the skull to specific brain regions (see par. 47).
Regarding Claim 9, see rejection of similarly worded Claim 7 above. Tyler further discloses a controller (see par. 55).
Regarding Claim 10, Tyler discloses wherein the TEMT system is a handheld device that comprises the controller and emitter array (see par. 113).It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system handheld because Tyler teaches the benefit of being able to bring the portable system to the patient and during transportation to the hospital (see par. 113 and 114).
Regarding Claim 11, Tyler discloses a handheld device that comprises the emitter array (see transducers; Fig. 5); and a second device that comprises the controller and that is coupled via cable to the handheld device (see wires; par. 56).
Regarding Claim 12, Tyler discloses a head device (see helmet; par. 54) to be placed over the patient, and wherein the emitter array is disposed in the head device (see par. 10 and Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system wearable on the head so that the stimulation components can be close to the target region (see par. 53).
Regarding Claim 13, Tyler discloses wherein the head device is lowered relative to a patient underneath the head device (see par. 53). The examiner considers “wearing” a helmet necessitates lowering the helmet relative to a head or patient.
Regarding Claim 15, Tyler discloses wherein emitters of the array are activated in sequence (see par. 70). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate the emitters in sequence to avoid subsequent second injury to the brain (see par. 70).
Regarding Claim 16, Tyler discloses wherein multiple emitters of the array are active simultaneously (see par. 48 and Fig. 8F). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate several emitters simultaneously to direct or focus the stimulation to one or more brain regions (see par. 67).
Regarding Claim 18, Tyler discloses a treatment status indicator to indicate a status of the treatment (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to include status indicators so that the subject or remote command center can control the system as needed (see par. 63).
Regarding Claim 19, Tyler discloses wherein the first emitter and the second emitter are in electrical contact with the scalp of the patient (see par. 52). It would have been obvious to one of ordinary skill in the art at the time of the invention to contact the scalp of the patient to provide stimulation to the brain (see par. 52).
Regarding Claim 21, see rejection of Claim 1 above. Tyler further discloses repositioning the emitter (see par. 49). It would have been obvious to one of ordinary skill in the art at the time of the invention to change the position of the emitters to focus the stimulation fields in response to feedback information (see par. 49).
Regarding Claim 22, Arendash discloses the emitter is active between 5 minutes to 120 minutes (see par. 32) delivering between 0.1 W/kg to 8.0 W/kg average specific absorption rate (SAR) (see par. 7).
Regarding Claim 23, Arendash discloses repeating application of TEMT daily for at least 2 days (see par. 12).
Regarding Claims 24 and 25, see rejection of Claims 1 and 2 above. Tyler further discloses a power source to provide power to a subcutaneous implant (see par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to make an implanted version as long as the stimulation was able to reach the brain (see par. 52).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Tyler (PG Pub. 2012/0289869), and further in view of Lesser et al. (US Patent 6248126).
Regarding Claims 26 and 27, Arendash and Tyler do not elaborate on the subcutaneous charging of the power source. Lesser discloses a brain disorder treatment system where the power source (25) is external and is inductively coupled to the subcutaneous implant through a head of the user (see col. 8, lines 45-55) and charging occurs through the alignment of magnets (see Fig. 1 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to transfer energy in this manner to safely manage any heat transfer (see col. 3, lines 24-27). 



Allowable Subject Matter
Claims 5-6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792       

/Amanda K Hulbert/Primary Examiner, Art Unit 3792